Citation Nr: 0404323	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The service department had certified that the veteran had 
recognized active duty from December 1941 to April 1942, from 
January 1945 to July 1945, from August 1945 to October 1945, 
and from October 1945 to June 1946.  The veteran died in 
September 1991.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for cause of the 
veteran's death.

In the appellant's VA Form 9, Appeal to the Board, received 
in May 2003, she requested a hearing with a Decision Review 
Officer.  A hearing was scheduled for July 2003.  A July 2003 
VA Form 119, Report of Contact shows that the appellant's 
daughter-in-law appeared and stated that the appellant was 
unable to come due to poor health, but that she wanted to 
pursue her appeal to the Board.  This document did not show 
that the appellant wanted to have her hearing rescheduled, 
and thus the Board finds that there is no hearing request 
pending at this time.


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied by the Board in a January 1998 decision.  

2.  The evidence received since the January 1998 Board 
decision is cumulative and redundant of the evidence of 
record at the time of the January 1998 Board decision and 
does not raise a reasonable possibility of substantiating the 
claim.  




CONCLUSIONS OF LAW

1.  The January 1998 Board decision, which denied service 
connection for cause of the veteran's death, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the January 1998 Board 
decision, which denied service connection for cause of the 
veteran's death, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her petition to reopen the claim for service 
connection for cause of the veteran's death by means of the 
June 2002 letter, the September 2002 rating decision, and the 
April 2003 statement of the case.  Specifically, in the June 
2002 letter, the RO stated that in order to substantiate a 
claim for cause of the veteran's death, she needed to submit 
evidence of the veteran's death; an injury, disease, or other 
event in service; and a relationship between the cause of 
death and the injury, disease, or event in service.  In the 
September 2002 rating decision, the RO stated that the 
evidence she had submitted since the January 1998 Board 
decision did not show a relationship between the veteran's 
death and his military service and that in the absence of 
submitting new and material evidence, her claim for service 
connection for cause of the veteran's death would not be 
reopened.  The RO reiterated this in the April 2003 statement 
of the case.  Thus, the appellant was informed that the 
evidence needed to reopen her claim was that which would 
demonstrate a nexus between the cause of the veteran's death 
and his service.  

Second, VA must inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the 
June 2002 letter, the RO informed the veteran that it would 
make reasonable efforts to help her get the evidence 
necessary to support her claim, such as medical records, 
employment records, or records from other federal agencies.  
The RO stated that in order for it to assist her, she would 
need to provide enough information about the records so that 
VA could request them.  It noted that it was still her 
responsibility to make sure that these records were received 
by VA.  The RO provided the appellant with VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, and 
asked her to complete a form for each doctor and hospital 
that had treated the veteran.  Further, the RO stated, "tell 
us about any additional information or evidence that you want 
us to try to get for you."  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, copies of the veteran's service medical 
records had been already associated with the file based on 
the veteran's original compensation claim back in 1950.  
Additionally, evidence had been associated with the claims 
file when the appellant filed her claim for service 
connection for cause of the veteran's death in October 1992.  
For example, the appellant had submitted a copy of the death 
certificate, private medical records, and argument.  VA 
obtained a medical opinion in the case.  As to her petition 
to reopen the claim for service connection for cause of the 
veteran's death, the appellant has not identified any records 
for VA to obtain; rather, she has submitted numerous records 
herself to support her petition.  Thus, the Board finds that 
the appellant has not identified any additional records that 
VA needs to assist in obtaining.

The Board notes that an opinion has not been requested by VA 
in connection with the appellant's petition to reopen; 
however, it finds that VA was not under an obligation to 
obtain one.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the additional evidence submitted in 
connection with the appellant's petition to reopen the 
previously denied claim does not indicate that the veteran's 
death may be associated with his active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  The RO informed the appellant 
in the September 2002 rating decision that new and material 
evidence would consist of evidence establishing a 
relationship between the veteran's death and his service, and 
the appellant has not provided such evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Decision

In the January 1998 decision, the Board denied service 
connection for cause of the veteran's death.  The evidence of 
record at that time consisted of the veteran's service 
records, private medical records, a VA medical opinion, and 
statements provided by the appellant.  

An extract of Philippine Army AGO, dated in October 1945, 
notes that the veteran was treated for malaria in March 1945.

A December 1953 private medical record shows that the veteran 
had been seen in January 1953 and diagnosed with chronic 
bronchitis, "most probably of TB origin."  A February 1957 
private medical record shows that the veteran was diagnosed 
with pulmonary tuberculosis and chronic bronchitis.  Private 
medical records, dated in 1980 and 1981, show that the 
veteran had been diagnosed with nerve and muscle injury, left 
orbit and left index finger.

A death certificate shows that the veteran died in September 
1991, with the immediate cause listed as vivax malaria, the 
antecedent cause being pneumonia of the left lower lobe, and 
the underlying cause being nephritis with uremia.  An autopsy 
was not performed.

At the time of the veteran's death, service connection was in 
effect for disarticulation of the distal phalanx of the left 
index finger, evaluated as 10 percent disabling, and 
cicatrix, left orbit, as residual of a shell fragment wound, 
evaluated as 10 percent disabling.

In October 1992, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation.  This 
claim was denied by a January 1993 rating decision, on the 
basis that service medical records were completely negative 
for complaints, treatment, or findings for the condition that 
caused the veteran's death.

A January 1993 private clinical abstract shows that the 
veteran was hospitalized in September 1991.  His chief 
complaints were headache, fever, joint pains, epigastric 
pains and dyspnea, and it was indicated that these symptoms 
had started two days prior to admission.  The record notes 
that the veteran got progressively worse and died in 
September 1991 due to vivax malaria, lobar pneumonia of the 
left lower lobe, and nephritis with uremia.

In July 1993, the appellant submitted a statement, asserting 
that she believed the cause of the veteran's death was 
incurred during service, and indicated that he had been 
treated for pneumonia and malaria in 1947 or 1948.  In a VA 
Form 9, Appeal to the Board, the appellant stated that the 
cause of the veteran's death was incurred while he was a 
prisoner of war of the Japanese at "11 WW at Capas, 
Tarlac."

In July 1995, the Board remanded the claim for service 
connection for cause of the veteran's death, as the appellant 
had alleged the veteran had been a prisoner of war during 
service, and the Board requested that the veteran's status as 
a prisoner of war be verified.  In an April 1996 
administrative decision, the RO determined that the evidence 
of record did not establish that the veteran met the criteria 
for attaining the status of a former prisoner of war.  

In a May 1997 medical opinion, a VA physician reported the 
relevant evidence (noting that the veteran had been diagnosed 
with malaria during service).  She determined that the vivax 
malaria that had caused the veteran's death was very likely 
distinct from that which he had incurred in service.  She 
added that whatever malaria the veteran incurred in service 
"could not have produced debilitating effects in 1996[] as 
to have a material influence in accelerating death or 
contributing to it," stating that it was safe to assume that 
the prior infection had resolved completely "a long time 
ago."  

In the January 1998 decision, the Board determined that the 
appellant had not submitted a well-grounded claim for service 
connection for cause of the veteran's death because there was 
a lack of competent evidence of a nexus between the cause of 
the veteran's death and his military service, to include his 
service-connected disabilities.  The Board noted in the 
introduction that it had been determined by the RO that the 
veteran did not meet the criteria for a former prisoner of 
war and that the appellant had been informed of this 
determination and did not appeal it.

In June 2002, the appellant submitted a petition to reopen 
the claim for service connection for cause of the veteran's 
death.  She attached documents that had been previously 
associated with the claims file at the time of the January 
1998 Board decision.  She subsequently submitted additional 
records, which were duplicates of ones already of record at 
the time of the January 1998 Board decision.  The appellant 
has asserted that the denial of her claim is indicative of 
the perpetuated racial bias and prejudice against American-
Philippino war heroes.

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

A surviving spouse is entitled to service connection for the 
cause of the veteran's death if she can establish that a 
disability incurred or aggravated by service, or proximately 
due to or the result of service connected disability, either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the January 1998 Board decision, which relates to an 
unestablished fact necessary to substantiate the claim nor 
raises a reasonable possibility of substantiating the claim 
for service connection for cause of the veteran's death.  See 
38 C.F.R. § 3.156(a).  The appellant was informed in the 
January 1998 Board decision that the basis of the denial of 
her claim for service connection for cause of the veteran's 
death was that there was a lack of medical evidence of a 
nexus between the cause of the veteran's death and service, 
to include the veteran's service-connected disabilities.  
This was the specified basis for the denial of her prior 
claim.  The evidence that the appellant has submitted since 
she filed her June 2002 claim is either not relevant to the 
issue of service connection for cause of the veteran's death 
or is duplicative of that which was before the Board at the 
time of the January 1998 decision.  None of the evidence 
cures the defect of a lack of competent evidence of a nexus 
between the cause of the veteran's death and his service.  
Therefore, none of the additional evidence associated with 
the claims file would constitute new and material evidence.  
Specifically, it is either cumulative or redundant of the 
evidence that was of record at the time of the January 1998 
decision or it does not otherwise raise a reasonable 
possibility of substantiating the claim.  The RO was correct 
in telling the appellant in the September 2002 rating 
decision and the April 2003 statement of the case that in 
order to reopen her claim, she would need to bring forth 
competent evidence of a nexus between the cause of the 
veteran's death and his service.  

The Board has considered the appellant's arguments that 
service connection for cause of the veteran's death is 
warranted; however, they are the same arguments she made at 
the time of the January 1998 Board decision, to include 
asserting that the veteran was a former prisoner of war.  As 
stated above, the RO issued an administrative decision that 
the veteran was not entitled to the status of a former 
prisoner of war.  The appellant has not submitted new and 
material evidence as to this assertion of her claim to 
establish that the veteran was a former prisoner of war.

In sum, the evidence submitted in connection with the current 
claim does not constitute new and material evidence because 
it essentially duplicates evidence which was previously 
considered and is merely cumulative or redundant.  See id.  
To reiterate, the veteran has not submitted competent 
evidence of a nexus between the cause of the veteran's death 
and his service, to include a relationship between the 
veteran's death and his service-connected disabilities of 
disarticulation of the distal phalanx of the left index 
finger or cicatrix, left orbit, as residual of a shell 
fragment wound.  As stated in the January 1998 Board 
decision, the appellant is not competent to assert that the 
cause of the veteran's death is related to his service, as it 
has not been shown that she has the requisite knowledge of 
medical principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, for the reasons explained above, the Board has 
determined the appellant has not submitted new and material 
evidence to reopen the claim for service connection for cause 
of the veteran's death, and the petition to reopen such claim 
is denied.


ORDER

The petition to reopen the claim for service connection for 
cause of the veteran's death is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



